DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 10/06/2022 has been entered. Claims 1, 3, and 5-16 are currently under examination and were examined on their merits. 

Withdrawn Rejections
The rejection of claims 1-2 and 4-16 under 35 USC 103 as being unpatentable over Buisman in view of Hahnke as set forth in the previous Office action is withdrawn in light of the amendment of 10/06/2022, which removed the genus Paracoccus from claim 1. Applicant's argument in the remarks of 10/06/2022 that Buisman and Hahnke do not teach or suggest microorganisms of the genus Pseudomonas has been found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-16 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent Buisman (US5,891,408A, published 08/15/1996) in view of Jiang (Jiang R, Huang S, Chow AT, Yang J. Nitric oxide removal from flue gas with a biotrickling filter using Pseudomonas putida. J Hazard Mater. 2009 May 30;164(2-3):432-41. doi: 10.1016/j.jhazmat.2008.08.058. Epub 2008 Aug 26. PMID: 18835098.)

Regarding claim 1, Buisman teaches culturing a microorganism to facilitate the reaction of nitrogen oxide in flue gas being reduced to molecular nitrogen by a biological regeneration process that contains known nitrate-reducing bacteria (see entire document, including column 2, lines 56-61). The process is contained within a liquid along with a transition metal chelate (column 2, lines 65-66). Buisman teaches the use of Fe(ll)-L-NO as a transition metal-chelate complex. The biological regeneration according to Buisman involves the complex of nitrogen oxide and transition metal chelate, or the transition metal chelate without nitrogen oxide (column 2, lines 5-15). Buisman also teaches of several acceptable chelating agents (referred to as “L”) such as EDTA (column 2, lines 25-41).
Regarding claim 5, Buisman teaches of appropriate L groups (chelating agents) to consist of ethylenediamine, diethylenetriamine, triethylenetetraamine, hexamethylenetetraamine, N-(2-hydroxyethyl)ethylenediamine-triacetic acid, ethylenediamine-tetraacetic acid (EDTA), iminodiacetic acid, or nitrilotriacetic acid (column 2, lines 29-38).
	Regarding claim 6, Buisman teaches that the denitrifying reaction takes place in a bioreactor suitable for the growth of denitrifying bacteria (column 2, lines 64-66).
	Regarding claim 7, Buisman teaches that the culturing is performed under anaerobic conditions (column 4, lines 3-5).
Regarding claim 8, Buisman teaches that the biological reduction of nitrogen oxide is carried out at a temperature of 25 to 95° C, which includes the range of the instant application of 25 to 40° C (column 4, line 30).
Regarding claim 9, Buisman teaches the culturing of known nitrate reducing bacteria (column 2, lines 60-61). 
Regarding claim 10, Buisman teaches that the method further comprises forming of Fe(ll)EDTA-NO by contacting NO2 or NO with a liquid medium comprising Fe(ll)EDTA, and the culturing is performed at the same time as the forming of Fe(ll)EDTA-NO. Both NO and 5-20% NO2 (column 5, line 28) are fed into the scrubbing liquid that contains the transition metal chelate and the biomass, thus initiating the formation of Fe(ll)EDTA-NO at the same time as the culturing (column 2, lines 47-49 and 64-67).
Regarding claim 11, Buisman teaches that the concentration of Fe(ll)(L)-NO in the liquid medium can be 1-200 mM (column, line 40), which includes the range within the instant application of 0.1 to 20 mM.
Regarding claims 12 and 13, Buisman teaches that the liquid medium further comprises an electron donor. The transition metal chelate is biologically reduced in the presence of an electron donor (column 2, line 1), and furthermore the electron donor can be an organic molecule like methanol or ethanol (column 2, line 51-53).
Regarding claim 16, Buisman teaches that the N2O or the NO is derived from a waste gas (column 2, line 62).

However, Buisman does not teach the use of specific nitrate-reducing bacterial species from the genus Pseudomonas for the removal of nitrogen oxides from flue gas, and likewise the culture media enabling the growth of the organism (cf. claim 6) or the culturing of said organism (cf. claim 9). Buisman also does not teach the use of Mg2+ ions at a concentration of about 0.1 millimolar to about 1.5 millimolar. Buisman does not explicitly state that the liquid medium is a buffer as recited in instant claim 14 or a specific buffer as in claim 15.

Jiang teaches a specific strain of anaerobic denitrifying bacteria and method for treating flue gas. The specific anaerobic denitrifying bacteria strain belongs to Pseudomonas putida (page 433, “Introduction”). Jiang also teaches the use of Mg2+ ions in the enrichment medium that is used for cultivation of the strain. Specifically, they use 0.1 g of magnesium sulfate heptahydrate in 1L of medium (page 434, paragraph 2.2.3.). This would amount to 0.4 mM, which falls within the range specified in instant claim 1. 
Regarding claim 6, Jiang teaches the use of an enrichment medium that enables the growth of Pseudomonas putida (page 435, paragraph 3.1). 
Regarding claim 9, Jiang teaches the culturing of the microorganism Pseudomonas putida (page 435, paragraph 3.1).
Regarding claims 14 and 15, Jiang teaches that the enrichment medium is a buffer at pH 7.0-7.5 (page 434, paragraph 2.2.3.). Jiang also teaches the use of potassium dihydrogen phosphate in the enrichment media, which constitutes a phosphate buffer (page 434, paragraph 2.2.3.). 

While Buisman does not teach the use of specific Pseudomonas species, magnesium in the culture medium, or the culturing/growth enablement of Pseudomonas putida in their method of removing nitrogen oxides from flue gas, it would have been obvious to one of ordinary skill in the art to do so because Buisman teaches the need for nitrate-reducing bacteria without naming specific examples, and Jiang teaches a highly compatible method consisting of Pseudomonas bacteria grown anaerobically in a liquid medium containing Mg2+ ions for the purposes of denitrification of flue gas. In addition, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the instant claims to adopt the buffering system outlined in Jiang for use in culturing Pseudomonas putida to optimize the growth of the organism in the method of Buisman. One of ordinary skill in the art would have a reasonable expectation that applying the Pseudomonas putida, buffered culture medium, and Mg2+ ions of Jiang to the flue gas denitrification process of Buisman would successfully result in the proper integration of the organism and the successful denitrification of waste components.

Therefore, claims 1, 3, and 5-16 are rendered obvious over Buisman in view of Jiang and are rejected under 35 U.S.C. 103.

Response to Arguments
	Applicant states that the presence of Mg2+ in the culture medium at about 0.1 mM to about 1.5 mM produces unexpected superior results (Remarks, page 5). This argument has been fully considered but has not been found persuasive. 
The instant specification discloses that the addition of 1 mM Mg2+-containing M9 medium, the conversion rate of N2O to N2 was 100%, compared to 0% in medium without Mg2+ (Specification, page 10, table 3). However, Applicant fails to provide evidence that these results can be replicated in the species that have been claimed after the amendment of 10/06/2022, namely bacteria of the Pseudomonas genus. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP § 716.02(d). While Applicant has shown results in Paracoccus and with one species of Pseudomonas in a particular liquid medium, Applicant has not shown that these results would be observed with any bacterium of the genus Pseudomonas in any liquid medium as recited in instant claim 1.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH STEWART CAREY whose telephone number is (571)272-1358. The examiner can normally be reached M- F, 8 am - 6 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH STEWART CAREY/            Examiner, Art Unit 1653                                                                                                                                                                                            
/Erin M. Bowers/            Primary Examiner, Art Unit 1653                                                                                                                                                                                                        11/30/2022